Dismissed and Memorandum Opinion filed October 31, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00145-CV

             PEI YUNG LEE AND MEI-KUNG LEE, Appellants
                                       V.

                        CHIEH-JU HSLAO, Appellee

                   On Appeal from the 328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-199723

              MEMORANDUM                        OPINION
      This is an appeal from a final decree of divorce signed January 23, 2012. A
timely motion for new trial was filed, and appellants filed a notice of appeal on
February 18, 2013. The reporter’s record was filed May 28, 2013. The clerk’s
record was filed June 18, 2013. Appellants’ brief was due July 18, 2013. See Tex.
R. App. P. 38.6(a). No brief or motion for extension of time was filed, however.
See Tex. R. App. P. 38.6(d). Accordingly, the court ordered appellants to file a
brief on or before September 25, 2013, or the appeal would be dismissed for want
of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no brief, extension
request, or other response to the court’s order.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices McCally, Busby, and Wise.




                                           2